IN THE
                             TENTH COURT OF APPEALS

                                     No. 10-12-00299-CR

                   EX PARTE DARRYL DEWAYNE WILLIAMS



                               From the 54th District Court
                                McLennan County, Texas
                                     Trial Court No.


                              MEMORANDUM OPINION


       In this original proceeding, Darryl Dewayne Williams seeks pretrial habeas

corpus relief for the trial court’s alleged failure to return an order to Williams on his pro

se motion to withdraw counsel.1

       The courts of appeals do not have original habeas corpus jurisdiction in criminal

law matters.      Ex parte Price, 228 S.W.3d 885, 886 (Tex. App.—Waco 2007, orig.

proceeding); Ex parte Hearon, 3 S.W.3d 650 (Tex. App.—Waco 1999, orig. proceeding).

Accordingly, we dismiss Williams’s pretrial application for writ of habeas corpus for

lack of jurisdiction.




1The petition has numerous procedural deficiencies. See TEX. R. APP. P. 52. To expedite our disposition
of this proceeding, we implement Rule 2 and suspend Rule 52’s procedural requirements. Id. 2.
                                              REX D. DAVIS
                                              Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed
Opinion delivered and filed August 30, 2012
Do not publish
[OT06]




Ex parte Williams                                            Page 2